Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee 
set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 
this application is eligible for continued examination under 37 CFR 1.114, and the 
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 
Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 
submission filed on 04/01/2021 has been entered. 

Examiner’s Amendment
2.          An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. 
            Authorization of this Examiner’s amendment is given by David H. Milligan 
(Reg. No. 42,893) on 03/26/2021.

In the claims:    

             In claim 1, last line; “left side of the first base member.” has been changed to 
 –left side of the first base member; wherein the first cutting element comprises a 
first pentagon shape; wherein the second cutting element comprises a second 
pentagon shape; wherein the third cutting element comprises a quadrilateral shape; 
and further wherein the die cut assembly comprises a second set of cutting 
elements; wherein the second set of cutting elements comprise: a third pentagon 
shape; a fourth pentagon shape; and a second quadrilateral shape; wherein the 
first pentagon shape comprises a first side having a first length in the range of 
4.76 cm to 6.03 cm; wherein the first pentagon shape comprises a second side 

pentagon shape and the third pentagon shape share the fourth edge.--.

            Claims 4-6 have been cancelled. 

            In claim 7, line 1; “The die assembly of claim 6” has been changed to –The 
die assembly of claim 1--.

Reasons for Allowance              
        Claims 1, 3 and 7-11 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the first interior angle is within the range of 134°-136°; the second interior angle is within the range of   44°-46°;  the first pentagon shape comprises a first side having a first length in the range of 4.76 cm to 6.03 cm; and the first pentagon shape comprises a second side 
having a second length in the range of 6.73 cm to 8.57 cm, in combination with other limitations set forth in claim 1. 

              Regarding claim 1, LeMoyne (https://www.amazon.com/AccuQuilt-55453-Finished-LeMoyne-Cutting/dp/B00YNTNZ92), hereinafter LeMoyne, as provided by a Third-Party submission on 07/19/2020, and Nabity et al. (2012/0272802 A1), hereinafter Nabity, alone in combination, as applied to the rejection of the claims in the Final-Rejection mailed on 01/11/2021, do not expressly disclose the 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    April 15, 2021